DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 11/05/2021.
Claims 1-7 are pending.
Claims 1-7 are amended.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/29/2021 and 11/05/2021.

Response to Arguments

Applicant's arguments with respect to the 35 U.S.C. 112(f) interpretation of the claims have been considered but are not persuasive. It is noted that while the specification provide the support for the structure, material or act to perform the recited functions, the claims themselves do not recite sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier, therefore, the 35 U.S.C. 112(f) interpretation of the claims have been maintained.
Applicant’s amendments re-arranged the wording of the limitations interpreted under 112(f) in the previous office action, and Applicant argues such re-arrangement meant that components are inferentially recited to perform the operations. However, the rearranged limitations still invoke 35 U.S.C. and the algorithm that specifically entail “creating...an operational channel...referable from…” However, such elements are provided for in the instant specification, for example, in at least paragraphs 84, 39-40, and 63 (of instant application’s pre-grant publication no. 20210116877), thus meeting the third prong in line with MPEP 2181 I.C. and II.B.  Since the three pronged test is satisfied by limitations of the claims, the 35 U.S.C. 112(f) interpretations of the claims have been invoked.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  (Emphasis by examiner)
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…providing, by a reception unit of the plurality of reception units,… an instruction to generate a control command channel to the channel management unit;”
“…creating, by a channel management unit…an operation channel on a shared memory referable from the non-real-time OS and the real-time OS…”
“creating, by the channel management unit,… control command channel associated with the user- created program…”
“transmitting, by a fixed- cycle processing unit …” in claims 1, 6, and 7.
These are computer implemented limitations whose structure are being interpreted in accordance to 
“A motion control device for performing motion control” in claim 7, 6 is being interpreted in accordance with at least the hardware provided in the instant application’s patent publication’s paragraph 47, and equivalents thereof, and related arrangements including figures 1-15.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-7 are allowed.


The following is an examiner's statement of reasons for allowance:

While Lee teaches control a motion control of a robot target device by a control device employing a non-real-time general purpose operating system and a real-time operating system that uses a user-created program and receives user input from an interface and utilizes a termed shared memory for storing control data generated from a plurality of agents, and while Ceroni teaches interpolation for movement control, none of the references taken either alone or in combination with the prior art of record specifically disclose an arrangement of a non-real-time operating system (nros) and a real-time operating system (rtos) employing a shared memory as accessed by the arrangement provided in the instant claims and from the rtos and nros, including:


(Claim 1) "…creating, by a channel management unit operating on the real-time OS, an operation channel on a shared memory referable from the non-real-time OS and the real-time OS, wherein the shared memory is shared between a plurality of reception units operating on the non-real-time OS and the channel management unit operating on the real-time OS, wherein the operational channel is common to the plurality of reception units; providing, by a reception unit of the plurality of reception units, via the operation channel, when receiving a preparation instruction to perform preparation for starting motion control of the control target device from a user-created program associated with the


(Claim 6) "…creating an operation channel on a shared memory referable from the non-real-time OS and the real-time OS, wherein the shared memory is shared between a plurality of reception units operating on the non-real-time OS and a channel management unit operating on the real-time OS, wherein the operational channel is common to the plurality of reception units; providing, by a reception unit of the plurality of reception units, when receiving a preparation instruction to perform preparation for starting motion control of the control target device from a user-created program associated with the reception unit via the operation channel, an instruction to generate a control command channel to the channel management unit; creating, by the channel management unit, when receiving the instruction from the reception unit, on the shared memory, the control command channel associated with the user-created program that has provided the preparation instruction; receiving, by the reception unit, from the user-created program, a control command indicating an operation that should be performed by the control target device over a plurality of motion control cycles, storing, in the control command channel, control command information indicating a content of the received control command; and transmitting, by a fixed-cycle processing unit operating on the real- time OS, to the control target device for each of the plurality of motion control cycles an Atty. Dkt. No. 4712.0030000Amdt. dated November 5, 2021- 6 - Ziyuan PAN Reply to Office Action of August 5, 2021Application No. 17/254,756 interpolation command…",

Claim 7) "…the channel management unit creates an operation channel on a shared memory referable from the non-real-time OS and the real-time OS, wherein the shared memory is shared between the plurality of reception units operating on the non-real-time OS and the channel management unit operating on the real-time OS, wherein the operational channel is common to the plurality of reception units; a reception unit of the plurality of reception units provides via the operation channel, when receiving a preparation instruction to perform preparation for starting motion control of the control target device from the user-created program associated with the reception unit, an instruction to generate a control command channel to the channel management unit; the channel management unit creates on the shared memory, when receiving the instruction from the reception unit, the control command channel associated with the user-created program that has provided the preparation instruction; the reception unit receives from the user-created program a control command indicating an operation that should be performed by the control target device over a Atty. Dkt. No. 4712.0030000Amdt. dated November 5, 2021- 7 - Ziyuan PAN Reply to Office Action of August 5, 2021Application No. 17/254,756 plurality of motion control cycles and stores control command information indicating a content of the received control command, in the control command channel; and the fixed-cycle processing unit transmits to the control target device for each of the plurality of motion control cycles an interpolation command…”, and
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117